EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16, and 18 are allowable because the prior art of record does not disclose or reasonably suggest a speech coding method, apparatus, and computer-readable storage medium comprising calculating a perceptual weighting filter coefficient using a linear predictive coefficient (LPC) parameter, the LPC parameter being obtained by analyzing an input speech signal, calculating a speech spectrum characteristic parameter using the perceptual weighting filter coefficient and an LPC synthesis filter coefficient, the LPC synthesis filter coefficient being obtained by quantizing the LPC parameter, calculating a target vector to be encoded by subtracting a synthesized signal, which is generated by filtering an adaptive excitation signal multiplied by a gain using a perceptual weighting LPC synthesis filter from the input speech signal that is weighted using the perceptual weighting filter coefficient, calculating a first reference vector by applying the speech spectrum characteristic parameter to the target vector, calculating a reference vector matrix by matrix calculation using the speech spectrum characteristic parameter, high-pass filtering the first reference vector by a high pass filter to remove a low-frequency component of the first reference vector and to obtain a high-pass filtered first reference vector, selecting a polarity of a pulse in each position of the high-pass filtered first reference vector, generating an adjusted first reference vector by incorporating the selected polarity into the first reference vector, generating an adjusted first reference matrix by incorporating the selected polarity into the reference matrix, and searching using the adjusted first 
Generally, Applicants’ invention is directed to speech coding using multipulse excitation according to a standard of G.718, but includes an additional feature of a high pass filter with certain characteristics that is applied to a first reference vector to perform a search to minimize distortion.  Massaloux et al. (U.S. Patent Publication 2009/0222273) teaches speech coding using multipulse excitation that incorporates high-pass filtering in a search for an optimum excitation vector to focus a speech search with the high-pass filter.  (¶[0082])  Different perceptual weighting filters Wi(z) are used for different searches in a base codebook, where a conventional perceptual weighting filter can be cascaded with a high-pass filter in a second search to provide ‘spectral focusing’.  (¶[0226])  However, Massaloux et al. does not clearly teach characteristics of a high-pass filter that involve high-pass filtering by subtracting a weighted first reference vector element identified by a lower reference vector element index or identified by a 
Additional prior art teaches a high-pass filter with this characteristic that includes subtracting a weighted first reference vector element from a first reference vector element having a higher or lower reference vector index, but the entire combination appears to be unobvious.  Specifically, Kovesi et al. (U.S. Patent No. 8,239,192), at Column 12, Lines 1 to 10, teaches high pass filtering according to a calculation: exch(i) = - 0.635 x (exc (i – Tph - 1) + exc (i + Tph +1) + 0.1182 x exc (i – Tph) – 0.9926 x exch(i – 1) – 0.7679 x exch (i - 2).  Here, at least -0.635 x (exc (i – Tph - 1) is an element with a lower index (i – Tph – 1) and a weighting of -0.635 that is subtracted from an element exc (i + Tph +1)  with a higher index (i + Tph + 1).  However, Kovesi et al. is directed to a high-pass filter involving error concealment and not to a search in multipulse excitation, so that any high pass filtering is not necessarily performed on a reference vector.  There would be insufficient motivation, then, to incorporate high pass filtering of Kovesi et al. into a filter represented by h(i – n) in Equation (184) of ITU-T G.718: Frame Error Robust Narrow-Band and Wideband Embedded Variable Bit-Rate Coding of Speech and Audio from 8-32 kbit/s (“G.718”).
Moreover, ITU-T G.718: Frame Error Robust Narrow-Band and Wideband Embedded Variable Bit-Rate Coding of Speech and Audio from 8-32 kbit/s (“G.718”), at §6.1.1 and §7.14.2 discloses high-pass filtering given by Equations (1), (2), and (648) according to a z-transform.  Generally, a z-transform provides coefficients of the filter in the numerator and the denominator with orders of z representing sequential elements of G.718”, then, might be construed to disclose a coefficient 1.98616407 for z-1 being subtracted from a coefficient 0.9930820 with a higher index for z-0 and being subtracted from a coefficient 0.9930820 with a lower index for z-2 in Equation (1), and similarly there are coefficients that are subtracted from coefficients having different orders of z in Equations (2) and (648).  (See Pages 9 and 232 of “G.718”.)  That is, “G.718” provides a third order high-pass filter that includes subtraction of coefficients.  Still, it is not straightforward to show that orders of a z-filter correspond to consecutive elements of a reference vector, and it is not totally clear that a high-pass z-filter is multiplied by a reference vector in “G.718”.
Applicant’s arguments are reasonable to overcome the rejection for new matter under 35 U.S.C. §112, 1st ¶.  Applicant persuasively points out that the Specification, ¶[0078], states that numerical values of coefficients and the order of the filter can be different from those of Equation (6).  Moreover, Applicant’s Specification, ¶[0060] - ¶[0061], expressly describes reference vector elements and reference vector element indices.  Additionally, Equation (6) can reasonably be understood to describe subtracting certain elements of a reference vector from certain other elements of a reference vector.  The elements of the reference vector are numbered from 0 to 63.  Applicant’s Specification does not expressly support the claim language of a “lower” reference vector element index and a “higher” reference vector element or that coefficients of a high pass filter necessarily represent “weightings” in Equation (6), and this is somewhat problematic so as to render this a close case on the issue of support for the claimed subject matter under 35 U.S.C. §112, 1st ¶.  Applicant’s Remarks provide an explanation of the operation of high pass filtering of Equation (6), but the st ¶.
The Specification, ¶[0009] - ¶[0010], states an objective of reducing an amount of calculation of a speech codec without degradation of speech quality to address a problem of erroneous selection of pulse polarities in a wideband speech codec.    
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                             May 10, 2021